DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4 and 8 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by NINOMIYA et al ‘029.
       The PG Pub to NINOMIYA et al. discloses in paragraphs 44-87 a display device indicating a travel area
of a moving body 71 with a display screen 22 that has rectangular blocks 41(claim10) that are oriented
with up as north(paragraph 72) by the AIS transceiver 16. The blocks are colored by track
density(locus logs)(paragraph3 73-76)(claim 3) of previous ships. The blocks make a mesh image in the area
around the ship that is updated as the ship moves, that includes blocks of identical classification as per
travel density. In regard to claim 4 the device displays the ships travel from start position to current position. Claim 8 follows from claim 1.
[0044] Next, a selected embodiment of the present invention will be described through reference to the drawings. FIG. 1 is a block diagram of the configuration of a ship device network system 1 comprising the ship display device 11 pertaining to an embodiment of the present invention. FIG. 2 is a front view that shows an overview of the ship display device 11. FIG. 3 shows a plotter image that can be displayed by the ship display device 11.

[0045] The ship device network system 1 is made up of a plurality of ship devices connected to a network 10. These ship devices can exchange sensed information and the like through the network 10. The standard for the network 10 can be, for example, a LAN (local area network) or a CAN (controller area network).

[0046] As shown in FIG. 1, the ship device network system 1 in this embodiment comprises the ship display device 11, a GPS antenna (GNSS sensor) 12, a radar antenna 13, a fish finder 14, a heading sensor 15, an AIS transceiver 16, and an automatic steering device 17.

[0047] The ship display device 11 produces and displays various kinds of video on the basis of information sensed by other ship devices, and can perform various kinds of processing in response to user input.

[0048] The specific configuration of the ship display device 11 will now be described. The ship display device 11 comprises an interface 21, a display component 22, an input component 23, and a controller 24.

[0049] The interface 21 is configured as a network adapter or the like, for example. The ship display device 11 can send and receive various kinds of information through the interface 21 to and from the other devices that constitute the ship device network system 1.

[0050] The display component 22 is configured by a liquid crystal display or the like, and can display various kinds of sensor image, setting screens, and so forth on a display screen in response to user input. A sensor image is an image that graphically represents information acquired by a sensor device. Examples of sensor images include a plotter image showing a sea chart of the area around the host ship, a radar image showing radar echoes around the host ship, and fish images from the fish finder.

[0051] FIG. 2 illustrates an example in which the display component 22 is divided into three parts, with the left side showing a plotter image, the upper-right side a radar image, and the lower-right side a fish finder image. Thus, the display component 22 can display different sensor images simultaneously on the same screen.

[0052] As shown in FIG. 2, the input component 23 includes various hardware keys 26 disposed near the display screen of the display component 22, and a touch panel 27 disposed on the display screen of the display component 22. The user can input various instructions to the ship display device 11 by touching the touch panel 27 on the screen or operating the hardware keys 26.

[0053] The controller 24 shown in FIG. 1 comprises a CPU or other such arithmetic unit 31, and a ROM, RAM, or other such memory 32. This hardware works together with a display control program stored in the memory 32 to control the display on the display component 22.

[0054] More specifically, the controller 24 of the ship display device 11 produces the various sensor images as needed on the basis of information received from other ship devices and what is stored in the memory 32, and displays the image on the display component 22.

[0055] The memory 32 has a storage area (a past track storage component 33) for storing u past tracks that show the paths that the host ship and other ships have traversed in the past. Processing related to past tracks will be discussed in detail below.

[0056] The GPS antenna 12 receives a positioning signal from a GPS satellite (a GNSS satellite), and outputs the signal through the network 10 to the ship display device 11, etc. The controller 24 of the ship display device 11 finds the position of the host ship (more precisely, the position of the GPS antenna) on the basis of this positioning signal, and stores it in the memory 32 of the controller 24. The configuration may be such that computation for finding a position from a positioning signal is performed on the GPS antenna 12 side, and the GPS antenna 12 outputs the position of the host ship to the ship display device 11.

[0057] The ship display device 11 can function as a navigation device on the basis of the position of the host ship found by GPS positioning and sea chart information (map information) stored by the ship display device 11 itself. More specifically, the ship display device 11 can superpose the display of the host ship's position over a sea chart on the display component 22 on the basis of the acquired host ship position and the stored sea chart information (plotter image). Also, the ship display device 11 can make use of the position of the host ship, which changes over time, to find the over-the-ground speed or to find the track of the host ship, and displays the result on the display component 22.

[0058] The radar antenna 13 is part of a radar (sensor), and is used to transmit microwaves and receive reflected waves from a target. These reflected waves undergo suitable signal processing, after which they are outputted to the ship display device 11. The ship display device 11 produces a radar image on the basis of these reflected waves. More specifically, the controller 24 of the ship display device 11 finds the distance to a target from the time it takes to receive a reflected microwave after sending it out. The controller 24 also finds the direction in which the target is located on the basis of the direction in which the microwaves were transmitted. The controller 24 can thus produce a radar image and display it on the display component 22.

[0059] The ship display device 11 makes use of the information obtained from the radar antenna 13 to provide a TT (target tracking) function. Since this TT function is common knowledge, it will not be described in detail here, but in short, the position of the target is automatically sensed on the basis of the radar echoes obtained from the radar antenna 13, and movement of this target over time is tracked to estimate the speed vector. The controller 24 of the ship display device 11 can superpose the target being tracked (such as another ship) over a plotter image, radar image, or other such sensor image in the display on the display component 22.

[0060] The fish finder 14 is made up of a vibrator and an analyzer. The vibrator is installed on the hull, etc., generates ultrasonic waves at a specific timing (such as at specific clock times) in the direction of straight down in the sea, and also receives waves reflected back from the sea bottom or a school of fish. The analyzer analyzes the received reflected waves to produce data indicating a school of fish, etc., and outputs the result to the ship display device 11. The controller 24 of the ship display device 11 produces a fish finding image on the basis of the received data, and displays this image on the display component 22.

[0061] The heading sensor 15 is configured to sense the heading of the host ship (the direction in which the prow is facing) as a relative orientation based on the land. In general, a ship advances in the direction of its heading. Therefore, the heading sensor 15 could also be said to sense the orientation of the forward direction of the ship. The heading sensor 15 can be a magnetic orientation sensor, a GPS compass, or the like.

[0062] The AIS transceiver 16 can receive AIS information outputted by an AIS (automatic identification system) installed on another ship. This AIS signal includes identification information for identifying this other ship, as well as the position, speed, course, size (overall length, width), and other such information. The AIS transceiver 16 outputs the AIS information received from the other ship to the ship display device 11. The controller 24 of the ship display device 11 can superpose an AIS symbol indicating the other ship over the various sensor images in the display. The AIS transceiver 16 is also designed to be able to transmit information related to the host ship (the same information as that received from other ships) as an AIS signal to other ships.

[0063] The automatic steering device 17 is used for automatic control of the rudder so that the host ship will move along the set navigation route. More specifically, the automatic steering device 17 finds how much the heading of the host ship should be changed on the basis of the heading acquired from the heading sensor 15 and the navigation route acquired from the ship display device 11. The automatic steering device 17 then changes the rudder angle according to the value thus found, and matches the course of the host ship to the navigation route.

[0064] The ship device network system 1 in this embodiment is configured as above. The ship devices that constitute the ship device network system 1 are optional, and the configuration may be such that ship devices other than those described above are connected, or such that a plurality of the same type of ship devices are connected. Also, processing of the data acquired by the ship devices may be performed by said ship devices, or may be performed by the controller 24 of the ship display device 11.

[0065] Next, a display example of a plotter image, which is one of the sensor images that can be displayed with the ship display device 11, will be described through reference to FIG. 3.

[0066] The display component 22 of the ship display device 11 can graphically display the position of the host ship on a sea chart on the basis of information about the current position of the ship obtained from the GPS antenna 12.

[0067] FIG. 3 shows an example of what is displayed in the plotter image. In FIG. 3, just the left half of the display screen of the display component 22 shown in FIG. 2 is shown. As shown in FIG. 3, the sea chart information stored ahead of time in the ship display device 11 is displayed on the display component 22. This sea chart information includes the shapes of coastlines and shallows, the water depth, the locations of lighthouses and navigation buoys, and so forth, which are electronically recorded. In the example in FIG. 3, shallows 61 are displayed as a plotter image.

[0068] On the display component 22, the current position and heading of the host ship are displayed as a host ship icon 71 that is superposed over the above-mentioned sea chart information, and a past track 73 indicating the path traveled by the host ship up to now is also displayed. Also, the position and heading of another ship obtained by the AIS transceiver 16 are displayed on the display component 22 as an other ship icon 76 (serving as the above-mentioned AIS symbol). The displayed position, orientation, and so forth of the host ship icon 71 and the other ship icon 76 are updated in real time if there is a change in the status of the host ship, the other ship, etc.

[0069] Furthermore, the ship display device 11 is designed so that when a certain operation is performed on the input component 23, the track density distribution of other ships, obtained by collating all the past tracks indicating the paths traveled by other ships in the past, can be graphically displayed as shown in FIG. 4, superposed over the sea chart information (density distribution display mode).

[0070] This track density distribution is realized by dividing up the area corresponding to the display range of the plotter screen at regular intervals into north, east, south, and west, counting the number of times the past tracks of other ships have gone through the square sections 41 thus formed, and displaying these sections 41 in colors that correspond to the count values. The counting of tracks and other such processing is performed by the arithmetic unit 31 had by the controller 24 of the ship display device 11.

[0071] The past tracks of other ships can be obtained by referring to what is stored in the past track storage component 33 of the memory 32. More specifically, transitions in the position of the host ship obtained by repeated GPS positioning at specific time intervals, and transitions in the positions of other ships obtained by repeatedly analyzing AIS information at specific time intervals can be stored in the past track storage component 33. “Transitions in the position of the host ship” means the past tracks of the host ship, and “transitions in the positions of other ships” means the past tracks of other ships.

[0072] FIG. 4 shows a case in which north is always displayed at the top (north up), and in this case the area is divided into north, east, south, and west, and it is preferable if the grid is not inclined. From the same standpoint, if the heading of the host ship is always displayed at the top (heading up), it is preferable to divide the area in directions that are parallel and perpendicular to the heading of the host ship.

[0073] In the example in FIG. 4, the sections 41 in which there are no past tracks of other ships are display in white, the sections 41 in which there are at least one but no more than two past tracks of other ships are displayed in yellow, and the sections 41 in which there are three or more past tracks of other ships are displayed in red (because the drawings are in black and white, the different colors of the sections in FIG. 4 are represented by different types of hatching. The user can utilize the density distribution displayed as above as information for improving safety in the navigation of the host ship, or for selecting a fishing site. Also, since the display mode (and more specifically, the color) is different between sections in which there is one or more past tracks and sections in which there are no past tracks, the user can easily tell areas with past tracks apart from those without any.

[0074] As shown in the reference example in FIG. 5, a configuration in which past tracks 78 of other ships are displayed directly with lines also allows the user to ascertain how areas are tending to mix together. However, in a congested sea area, for example, numerous lines indicating past tracks 78 are displayed mixed together, and this can make the display harder to read. If the density is displayed using sections 41 of a certain size as units as in this embodiment, then an organized displayed can be obtained even where tracks are mixed together.

[0075] The colors of the sections 41 can also be varied so as to gradually change from one color to the next, according to the number of times other ships have passed through a section (which essentially indicates the density of the past tracks). For instance, if there is only one past track of another ship, this may be displayed in pale yellow, if there are two past tracks, it may be displayed in a yellow that is somewhat brighter than in the case in which there is only one past track, and so forth. This affords an intuitive understanding of the tendency for track density.

[0076] In calculating the density of the past tracks of other ships, it is also possible to vary the weighting according to the size of these ships. Specifically, the configuration is such that the past track storage component 33 stores the past tracks of ships (the host ship and other ships), and can also store the size of these ships. The size of other ships out of the ships can be found on the basis of AIS information received by the AIS transceiver 16. The size of the host ship can be obtained by referring to the host ship size setting that is set as AIS information from the host ship to other ships.

[0077] In calculating the density distribution related to the past tracks of other ships, if the overall length of another ship is at least a specific value, some sections 41 are counted twice even though that ship has passed along that past track only once. The above method is just one example, and the specific way in which weighting is performed can be modified as needed. Thus varying the weighting with which the track of a ship is evaluated as track density according to the size of the ship allows the display to reflect the image had by the ship operator for large ships and small ships, and allows the track density distribution to be displayed in a way that is intuitive for the user.

[0078] Also, in calculating the density of the past tracks of other ships, it is possible to vary the size of the geographical range of the effect that the past tracks have on the track density distribution according to the size of the ships. As a specific example, if the overall length of another ship is less than a specific value in calculating the density related to the past tracks of another ship, if a past track of that ship has passed through a certain section 41, it is counted one time, but if the overall length of the other ship is at least the specific value, it is conceivable that it will be counted one time if the past track has passed through at least one of this section 41 and any of the eight sections 41 that are vertically, laterally, or diagonally adjacent to this section 41. The above method is just an example, and the size of the geographical range of the effect that the past tracks have on the density distribution can be modified as needed. This again affords the display of a track density distribution that conforms to the intuitive image in the user's mind.

[0079] In FIG. 4, the past track 73 of the host ship and the host ship icon 71 indicating the current position of the host ship are displayed in a form in which they overlap the track density distribution obtained by collating the past tracks for other ships. Thus displaying the past tracks of other ships in the form of a density distribution, and displaying the past track 73 of the host ship directly with a line make it easy for the user to tell the past track 73 of the host ship apart from the past tracks of other ships.

[0080] However, if the past track 73 of the host ship is displayed with a line, there is the risk that the lines will become jumbled once there are quite a few of them, just as with the past tracks 78 of the other ships shown in FIG. 5. Therefore, the past tracks of the host ship may be displayed in the form of a density distribution just as with the past tracks of other ships. In other words, the navigation density distribution of ships may be displayed on the display component 22 in a form in which the host ship and other ships are integrated.

[0081] Also, for the past tracks of one of the host ship and other ships, just the ones within a most recent period of time may be displayed with a line, and the older ones may be displayed in the form of a density distribution. FIG. 6 shows an example in which the most recent past tracks are displayed with a line, and the remaining past tracks are displayed as a density distribution. In this case, the user can easily comprehend both the overall tendency of the past tracks and the specific recent past tracks of the host ship and the other ships from an organized display.

[0082] In the display in FIG. 6, for example, the past tracks within a certain length of time in the past can be displayed with a line, and earlier past tracks can be displayed with a density distribution. Also, past tracks produced when the ships currently displayed as the host ship icon 71 and the other ship icon 76 move within the display screen are displayed by a line for the most recent past tracks, and if the line display goes outside the screen, thereafter that past track may be displayed in the form of a density distribution.

[0083] In the example in FIG. 6, the track density distribution is calculated in a form in which the (most recent) past tracks displayed with a line are excluded. However, instead of this, the configuration can be such that the past tracks within the most recent period of time are displayed with a line, and the density distribution of the past tracks over the entire period of time including the most recent interval is displayed.

[0084] The ship display device 11 in this embodiment is able to perform filtering under various conditions for the display of navigation density distribution on a grid. For instance, if the navigation density distribution is displayed for just other ships, it will be easier to notice routes that are not traveled by the host ship but are often traveled by other ships. Also, if the track density distribution is displayed for just the host ship, it will be easier to analyze the navigation situation for the host ship.

[0085] Furthermore, if the track density distribution is displayed for just ships of at least a specific size, it will be easier to ascertain the trend in the routes of larger ships, such as large tankers and merchant vessels. If the host ship is a small ship, it is generally deemed unwise for it to go too close to large ships that have different motion characteristics and also produce a large wake, so the above information is useful. Meanwhile, if the track density distribution is displayed for just ships that are smaller than a specific size, a fishing boat can make use of the fact that there is a relatively large number of smaller vessels to find fishing sites where fishing vessels are coming and going.

[0086] As described above, the ship display device 11 in this embodiment comprises the past track storage component 33 and the display component 22. The past track storage component 33 stores information related to the past tracks of ships. The display component 22 graphically displays the track density distribution, which is the density distribution of past tracks.

[0087] Consequently, geographical trends related to the density of ship traffic can be easily grasped on the basis of information about past tracks. As a result, navigational safety is improved, and this feature can be put to good use in selecting fishing sites, for example. Also, since the tracks are displayed in the form of a density distribution, the display does not look complicated to the user. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                         PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661